Citation Nr: 1745166	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a urinary incontinence.

2.  Entitlement to service connection for an acquired psychiatric condition.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a chronic low back strain.  


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACUDTRA) with the U.S. Army Reserve from September 1974 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the claim to the AOJ to afford the Veteran a Board hearing which was conducted in front of the undersigned in July 2017.   A transcript of the hearing is of record.  

The issues of an acquired psychiatric condition and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, urinary incontinence had its onset during active duty service.

2.  The preponderance of the evidence is against a finding that a chronic low back strain manifest in-service or is otherwise etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urinary incontinence have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a chronic low back strain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duty to notify was satisfied by letters dated April 2009 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), relevant VA medical records, Social Security Administration (SSA) records, private medical records, a VA medical examination and the Veteran's own contentions.  

Legal criteria 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 45 (2010).  

A low back strain and urinary incontinence are not listed as a chronic condition under 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to the claims of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Urinary incontinence
      
The Veteran asserts entitlement to service connection for urinary incontinence,  a condition diagnosed by the March 2010 VA examiner.  

Despite some lay evidence from the Veteran in treatment records that urinary symptoms existed shortly prior to his period of service, the condition was not noted upon entrance examination in August 1974 and the presumption of soundness applies.  See 38 C.F.R. § 3.304 (b).  



Service records show there were multiple complaints or treatment of urinary incontinence.  After extensive workup, the Veteran was diagnosed in November 1974 with enuresis, noted to have existed "since military duty" and the Veteran was referred for medical discharge due to such.  See STRs dated April 30, 2009, pg. 36 of 49.  The Veteran is competent to report observable symptoms such as experiencing urinary incontinence.  To that extent, the Board finds his reports are credible and serve to bolster his claim.  The Board notes that the March 2010 VA examiner provided a negative nexus opinion; however, the examiner failed to reconcile apparent discrepancies in findings within the report.  In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the weight of the evidence supports his claim.  As such, service connection for the Veteran's urinary incontinence is warranted.  

Chronic low back strain

The Veteran asserts entitlement to service connection for a low back condition.  

At the Veteran's 2017 Board hearing, he detailed that he fell down a set of stairs while in basic training and was trampled by other soldiers.  This injured his low back and resulted in an 8 day hospital stay.  He asserts symptoms onset in-service due to this injury and have continued since.  

The Board finds that the evidence of record fails to show that the Veteran's chronic low back strain, diagnosed in the March 2010 VA examination, onset during or is otherwise related to service. 

Despite the Veteran's documented reports that low back pain existed six months prior to service, the condition was not noted upon entrance examination in August 1974 and the presumption of soundness applies.  See STRs dated April 30, 2009, pg. 3 of 49 and 38 C.F.R. § 3.304 (b).  

Service records show treatment for complaints of low back pain, including physical therapy associated urological problems rather than any reported trauma, but no diagnosis of any chronic low back condition.  
Hospital records from September 1974 note the Veteran was admitted due to complaints of low back pain and concerns over a possible kidney condition.  In October 1974,  records indicate that there was no history of trauma to the back and he was referred to therapy for low back pain by urology.  After treating chronic prostatitis twice, the Veteran was diagnosed with enurinosis in November 1974, with a suggested discharge due to the condition.  Finally, in a December 1974 record, the Veteran complained of low back pain with a report of trauma from basic training.  However, the medical professional indicated that there was no evidence of such on evaluation and that the problem was apparently a psychological disorder.  See STRs dated April 30, 2009, pg. 9, 11 of 49 and March 16, 2009, pg. 4, 6 0f 17.  Thus, the service records fail to establish an etiological link between his chronic back strain and service.  

The first post-service evidence of low back pain is from February 2003 when the Veteran complained of symptoms after moving heavy furniture.  Here, the lack of documented medical evidence for many years post-service is a factor that tends to weigh against the claim.  See Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A negative nexus opinion was provided by the March 2010 VA examiner.  The examiner rationalized that the Veteran's low back pain in-service was diagnosed as chronic prostatitis and treated twice with antibiotics.  The next indication of treatment post-service was from February 2003, as noted above.  VA records through 2009 were absent any back problems or prostatitis.  X-rays were normal.  Despite noting in-service complaints of back pain, lay contentions and post-service treatment records, the examiner found that the current symptoms were not a continuation of in-service symptoms and the chronic back strain was not otherwise related to service.  He detailed that medical evidence failed to indicate continuity of care as the problem was not significant enough to regularly discuss with his treating physicians and he was not receiving treatment.  There is no contrary medical opinion.



The only evidence in support of the claim is the Veteran's belief that his claimed low back condition is related to service.  Regardless, he is not competent to provide testimony regarding the etiology of his chronic low back strain.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007).  

In light of the above, the Board does not find that there is any competent evidence which establishes a link between his chronic low back strain and service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for urinary incontinence is granted.

Entitlement to service connection for a chronic low back strain is denied.

















REMAND

The Veteran asserts service connection for an acquired psychiatric condition.  Specifically, the Veteran contends that he fell down a set of stairs while in basic training and was trampled by other soldiers which resulted in back problems and an 8 day hospital stay.  After this incident, he had sleep trouble with dreams of the event, insomnia, sudden awakening, urinary incontinence and erectile dysfunction.  He asserts symptoms onset in-service and continued since.  

Initially, the Board finds that the Veteran's assertions of a significant fall and trample injury is not supported by the record.  The service hospital records do not show any indication of treatment that would support this event.  In fact, when addressing complaints of low back pain, records detailed that there was no history of trauma, see October 1974 STR.  Further, when he later reported experiencing trauma to his low back in basic training in a December 1974 service record, the medical professional indicated that trauma was not shown on evaluation and his complaints were apparently attributable to a psychological disorder.  At most, the Board will accept that the Veteran had some type of fall or trauma during basic training, though it is not as significant as reported.  Additionally, the Board will accept the Veteran's complaints of ongoing sleep trouble, urinary incontinence and erectile dysfunction, noting that the Veteran is not competent to attribute these symptoms or diagnosed conditions to a psychiatric diagnosis.  

In light of the Veteran's accepted contentions of symptoms and the 1974 service record which suggesting a psychological disorder, the Board finds a VA exmation is required to determine whether the Veteran has any acquired psychiatric condition related to service.  Thus, the Board finds that a VA examination is warranted to address the nature and etiology of any currently diagnosed acquired psychiatric condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims erectile dysfunction is attributable to his acquired psychiatric condition.  Thus, the claims are intertwined and the claim of erectile dysfunction must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his claimed acquired psychiatric condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  

Identify all currently diagnosed acquired psychiatric conditions that have existed any time during the appeal period.  Thereafter, if applicable, opine whether it is at least as likely as not (50 percent probability or greater) that the condition is etiologically related to his period of ACDUTRA, including the December 1974 notation of a psychological disorder and accepted lay assertions?

If a positive nexus opinion is provided between any diagnosed acquired psychiatric condition and service from question (1) above, also opine whether any erectile dysfunction was caused or aggravated (beyond its natural progression) by his acquired psychiatric condition?

2.  Then readjudicate the appeal.  For any claims which remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


